Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 02/15/2021.
Claims 8-9, 12, 17 and 19-20 are cancelled.
The claim #35 was missing in the amended claim set dated 02/15/2021. A NOA dated 02/18/2021 was issued after renumbering the missing claim #35 under CFR 1.126. But, the printer rush office does not accept the renumbering of the missing claim #35. For that, examiner requested the applicant (with the proposal of TQAS Gail Hayes for quick move of the application) to change the serial number of claims 36-38 dated 02/15/2021 should be replaced by 35-37. Applicant's representative has submitted a listing of renumbered claims via email attached to the office action, where the claims 36-38 dated 02/15/2021 are renumbered as claims number 35-37.  
Claims 1-7, 10-11, 13-16, 18 and 21-37 remain pending in the application. 
Claims 1 and 37 are independent. 

Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows:
The Applicant's representative has submitted a corrected listing of renumbered claims attached to the office action, where the claims 36-38 dated 02/15/2021 are renumbered as claims 35-37.

Allowable Subject Matter
Claims 1-7, 10-11, 13-18 and 21-37 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.

Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ filed on 02/15/2021 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119